Page 1 of 7

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
FORT MYERS DIVISION

UNITED STATES OF AMERICA
Case Number: 2:15-cr-141-FtM-383MRM

 

Vv.

ROBERT FEDYNA USM Number: 63341-018

Date of Original Judgment: November 8, 2016 Robert C. Webb, Retained
Date of First Amended Judgment: March 29, 2018 400 W. Market St., 32nd Floor

Louisville, KY 40202

SECOND MODIFIED’
JUDGMENT IN A CRIMINAL CASE

Defendant pleaded guilty to Counts One and Two of the Indictment. Defendant is adjudicated guilty of these offenses:

Date Offense Count
Title & Section Nature of Offense Concluded Number(s}
18 U.S.C. § 1349 Conspiracy to Commit Wire Fraud May 2014 One
18 U.S.C. § 1956(h) Conspiracy to Commit Money Laundering May 2014 Two

Defendant is sentenced as provided in pages 2 through 7 of this judgment. The sentence is imposed pursuant to the
Sentencing Reform Act of 1984.

IT IS ORDERED that Defendant must notify the United States Attorney for this district within 30 days of any change of
name, residence, or mailing address until all fines, restitution, costs and special assessments imposed by this judgment are
fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of any material change
in the defendant's econamic circumstances.

Date of Imposition of Judgment:
November 7, 2016

 

@SHERI POLSTER CHAPPELL \ j '
UNITED STATES DISTRICT JUDG
January IG , 2020

»

 

' Judgment modified only to change the term of imprisonment, as per the court order dated January 13, 2020 (Doc. 244) granting United States’ Motion
for Reduction in Sentence Pursuant to FRCP 35(b) (Doc. 242). The new term of imprisonment shall be 63-months as reflected on page 2 of this judgment.

AO 245C (Rev. 09/19) Second Amended Judgment in a Criminal Case
Page 2 of 7

Robert Fedyna
2:15-cr-141-FtM-38MRM

IMPRISONMENT

Defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a total
term of 63-MONTHS, each count concurrent.

The Court makes the following recommendations to the Bureau of Prisons:

e Incarceration in a facility close to home (Kentucky).

Defendant shall surrender to the United States Marshal on February 8, 2017, unless otherwise notified by
the Bureau of Prisons.

 

 

 

 

 

 

 

RETURN
| have executed this judgment as follows:
Defendant delivered on to
at , with a certified copy of this judgment.
UNITED STATES MARSHAL
By:

 

Deputy U.S. Marshal

AO 245C (Rev. 09/19} Second Amended Judgment in a Criminal Case
Page 3 of 7

Robert Fedyna
2:15-cr-144-FtM-38MRM

SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of 3-YEARS, each count
concurrent.

MANDATORY CONDITIONS

You must not commit another federal, state or local crime.

You must not unlawfully possess a controlled substance.

You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15

days of release from imprisonment and at least two periodic drug tests thereafter, as determined by the court.
¢ Th mandatory drug testing requirements of the Violent Crime Control Act are waived.

4. Defendant must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute

authorizing a sentence of restitution.
5. Defendant shall cooperate in the collection of DNA, as directed by the probation officer.

Na

The defendant shall comply with the standard conditions that have been adopted by this court as well as any other
conditions on the attached page.

AO 245C (Rev. 09/19) Second Amended Judgment in a Criminal Case
Page 4 of 7

Robert Fedyna
2:15-cr-141-FtM-38MRM

STANDARD CONDITIONS OF SUPERVISION

As part of Defendant's supervised release, Defendant must comply with the following standard conditions of supervision.
These conditions are imposed because they establish the basic expectations for Defendant's behavior while on
supervision and identify the minimum tools needed by probation officers to keep informed, report to the court about, and
bring about improvements in Defendant's conduct and condition.

1.

10.

11.

12.

13.

Defendant must report to the probation office in the federal judicial district where Defendant is authorized to reside
within 72 hours of Defendant's release from imprisonment, unless the probation officer instructs Defendant to report
io a different probation office or within a different time frame.

After initially reporting to the probation office, Defendant will receive instructions from the court or the probation
officer about how and when Defendant must report to the probation officer, and Defendant must report to the
probation officer as instructed.

Defendant must not knowingly leave the federal judicial district wnere Defendant is authorized to reside without first
getting permission from the court or the probation officer.

Defendant must answer truthfully the questions asked by Defendant's probation officer

Defendant must live at a place approved by the probation officer. If Defendant plans to change where Defendant
lives or anything about Defendant's living arrangements (such as the people Defendant lives with), Defendant must
notify the probation officer at least 10 days before the change. If notifying the probation officer in advance is not
possible due to unanticipated circumstances, Defendant must notify the probation officer within 72 hours of
becoming aware of a change or expected change.

Defendant must allow the probation officer to visit Defendant at any time at Defendant's home or elsewhere, and
Defendant must permit the probation officer to take any items prohibited by the conditions of Defendant's
supervision that the probation officer observes in plain view.

Defendant must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation
officer excuses Defendant from doing so. If Defendant does not have full-time employment Defendant must try to
find full-time employment, unless the probation officer excuses Defendant from doing so. If Defendant plans to
change where Defendant works or anything about Defendant's work (such as Defendant's position or Defendant's
job responsibilities), Defendant must notify the probation officer at least 10 days before the change. If notifying the
probation officer at least 10 days in advance is not possible due to unanticipated circumstances, Defendant must
notify the probation officer within 72 hours of becoming aware of a change or expected change.

Defendant must not communicate or interact with anyone Defendant knows is engaged in criminal activity. If
Defendant knows someone has been convicted of a felony, Defendant must not knowingly communicate or interact
with that person without first getting the permission of the probation officer.

If Defendant is arrested or questioned by a law enforcement officer, Defendant must notify the probation officer
within 72 hours.

Defendant must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous
weapon (i.e., anything that was designed, or was modified for, the specific purpose of causing bodily injury or death
to another person, such as nunchakus or tasers).

Defendant must not act or make any agreement with a law enforcement agency to act as a confidential human
source or informant without first getting the permission of the court.

If the probation officer determines that Defendant poses a risk to another person (including an organization), the
probation officer may require Defendant to notify the person about the risk and Defendant must comply with that
instruction. The probation officer may contact the person and confirm that Defendant has notified the person about
the risk.

Defendant must follow the instructions of the probation officer related to the conditions of supervision.

U.S. Probation Office Use Only

AU.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written
copy of this judgment containing these conditions. For further information regarding these conditions, see Overview of
Probation and Supervised Release Conditions, available at: www.uscourts.gov.

Defendant's Signature: Date:

 

AO 245C (Rev. 09/19) Second Amended Judgment in a Criminal Case
Page 5 of 7

Robert Fedyna
2:15-cr-141-FtM-38MRM

ADDITIONAL CONDITIONS OF SUPERVISED RELEASE

1. Defendant shall provide the probation officer access to any requested financial information.
2. Defendant shall cooperate in the collection of DNA, as directed by the Probation Officer.
3. The mandatory drug testing requirements of the Violent Crime Control Act are waived.

AO 245C (Rev. 09/19) Second Amended Judgment in a Criminal Case
Page 6 of 7

Robert Fedyna
2:15-cr-141 -FtM-38MRM

CRIMINAL MONETARY PENALTIES

Defendant shall pay the following total criminal monetary penalties under the schedule of payments set forth in
the Schedule of Payments.

Assessment Restitution Fine

TOTALS $200.00 $4,360.724.50 $0

Defendant shall make restitution (including community restitution) to the following payees in the amount listed
below.

if Defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless
specified otherwise in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. §
3664(i), ail nonfederal victims must be paid in full prior to the United States receiving payment.

Name of Payee Total Loss? Restitution Ordered
Internal Revenue Service 4,360, 724.50 4,360,724.50

SCHEDULE OF PAYMENTS

Special assessment shall be paid in full and is due immediately.
Having assessed Defendant's ability to pay, payment cf the total criminal monetary penalties shall be due as follows:

While in the custody you shall either (1) pay at least $25 quarterly if working non-Unicor or (2) pay at least 50 percent of
your monthly earnings if working a Unicor position. Upon release from custody, you are ordered to begin making payments
of 10% of monthly income per month and this payment schedule shall continue until such time as the Court is notified by
the defendant, the victim or the Government that there has been a material change in your ability to pay.

The defendant is hereby ordered to begin payment immediately and continue to make payments to the best of his
ability until this obligation is satisfied. While in custody, you are directed to participate in the Bureau of Prisons Financial
Responsibility Program, if eligible, and upon release from custody, the defendant shall adhere to a payment schedule
comprised of the balance of the unpaid restitution, as determined by the Probation Office.

Unless the court has expressly ordered otherwise in the special instructions above, if this judgment imposes a
period of imprisonment, payment of criminal monetary penalties shall be due during the period of imprisonment. All criminal
monetary penalties, except those payments made through the Federal Bureau of Prisons’ Inmate Financial Responsibility
Program, are made to the clerk of the court, unless otherwise directed by the court, the probation officer, or the United
States attorney.

Defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

Joint and Several

Restitution shall be paid jointly and severally with Thomas Davanzo, Scott Johnson, Donald Holmes, Nancy Bush-
Estes and Richard Estes.

 

2 Findings for the total amount of losses are required under Chapters 109A, 110A, and 113A of Title 18 for offenses committed on or after September 13,
1994, but before April 23, 1996.

AO 245C (Rev. 09/19) Second Amended Judgment in a Criminal Case
Page 7 of 7

Robert Fedyna
2:15-cr-141-FtM-38MRM

 

Joint and Several
Total Amount Amount

$4,360,724.50 $4,360,724.50

 

 

 

 

 

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest,
(4) AVAA assessment, (5) fine principal, (6) fine interest, (7) community restitution, (8) JVTA assessment, (9) penalties,
and (10) costs, including cost of prosecution and court costs.

FORFEITURE

Defendant shall forfeit to the United States those assets previously identified in the Forfeiture Money Judgment and
Preliminary Order of Forfeiture for Direct Assets (Doc. 94), that are subject to forfeiture, including $46,360,724.50 in the
Forfeiture Money Judgment (Doc. 94) and the assets listed in the Preliminary Order of Forfeiture (Doc. 94) entered by the
Court on October 26, 2016.

The Defendant shall pay interest on any fine or restitution of more than $2,500, unless the fine or restitution is paid
in full before the fifteenth day after the date of judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on the
Schedule of Payments maybe subject to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

“Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18, United States Code, for offenses
committed on or after September 13, 1994 but before April 23, 1996.

AO 245C (Rev. 09/19) Second Amended Judgment in a Criminal Case
